BBH TRUST BBH Core Select class n shares (“BBTEX”) retail Class shares (“BBTRX”) SUPPLEMENT DATED APRIL 8, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 29, 2016 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”).Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. · The Officer table, presented in the “Management” section of the SAI and beginning on page 16, is hereby deleted in its entirety and replaced with the following: Name, Address and Birth Date Position(s) Held with the Trust Term of Office and Length of Time Served# Principal Occupation(s) During Past 5 Years Officers Jean-Pierre Paquin 140 Broadway New York, NY 10005 Birth Date: May 27, 1973 President and Principal Executive Officer Since 2016 Partner of BBH&Co. since 2015; joined BBH&Co. in 1996. Daniel Greifenkamp 140 Broadway New York, NY 10005 Birth Date: February 21, 1969 Vice President Since 2016 Managing Director of BBH&Co. since 2014; joined BBH&Co. in 2012; Director, Abbey Capital Ltd.(2010 – 2011). Charles H. Schreiber 140 Broadway New York, NY 10005 Birth Date: December 10, 1957 Treasurer and Principal Financial Officer Since 2007 2006-2007 with the Predecessor Trust Senior Vice President of BBH&Co. since 2001; joined BBH&Co. in 1999. Paul F. Gallagher 140 Broadway New York, NY 10005 Birth Date: June 28, 1959 Chief Compliance Officer (“CCO”) Since 2015 Senior Vice President of BBH&Co. since September 2015; Executive Director, Counsel, Morgan Stanley Smith Barney LLC (2009 - September 2015) Keith M. Kelley 140 Broadway New York, NY 10005 Birth Date: August 4, 1983 Anti-Money Laundering Officer (“AMLO”) Since 2016 Vice President of BBH&Co. since February 2016; joined BBH&Co. in 2016; Director, Legal and Compliance, Morgan Stanley Smith Barney LLC (2014 – February 2016); Compliance Manager, State Street Corporation (2013 – 2014);Associate,J.P. Morgan Chase & Co. (2011 - 2013); State Street Corporation, Client Service Manager, (2010 - 2011). Suzan M. Barron 50 Post Office Square Boston, MA 02110 Birth Date: September 5, 1964 Secretary Since 2009 Senior Vice President and Senior Investor Services Counsel, BBH&Co. since 2005. Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, 1967 Assistant Treasurer Since 2011 Vice President of BBH&Co. since 2009. James D. Kerr 50 Post Office Square Boston, MA 02110 Birth Date: January 5, 1983 Assistant Secretary Since 2015 Assistant Vice President and Investor Services Assistant Counsel since 2014; joined BBH&Co. in 2013; Assistant District Attorney, Middlesex County, Massachusetts (2011 – 2013); Judicial Law Clerk, Massachusetts Court of Appeals (2010 to 2011). # All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-laws). PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. BBH TRUST BBH Global Core Select class n shares (“BBGNX”) retail class shares (“BBGRX”) SUPPLEMENT DATED APRIL 8, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 29, 2016 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. · The Officer table, presented in the “Management” section of the SAI and beginning on page 19, is hereby deleted in its entirety and replaced with the following: Name, Address and Birth Date Position(s) Held with the Trust Term of Office and Length of Time Served# Principal Occupation(s) During Past 5 Years Officers Jean-Pierre Paquin 140 Broadway New York, NY 10005 Birth Date: May 27, 1973 President and Principal Executive Officer Since 2016 Partner of BBH&Co. since 2015; joined BBH&Co. in 1996. Daniel Greifenkamp 140 Broadway New York, NY 10005 Birth Date: February 21, 1969 Vice President Since 2016 Managing Director of BBH&Co. since 2014; joined BBH&Co. in 2012; Director, Abbey Capital Ltd.(2010 – 2011). Charles H. Schreiber 140 Broadway New York, NY 10005 Birth Date: December 10, 1957 Treasurer and Principal Financial Officer Since 2007 2006-2007 with the Predecessor Trust Senior Vice President of BBH&Co. since 2001; joined BBH&Co. in 1999. Paul F. Gallagher 140 Broadway New York, NY 10005 Birth Date: June 28, 1959 Chief Compliance Officer (“CCO”) Since 2015 Senior Vice President of BBH&Co. since September 2015; Executive Director, Counsel, Morgan Stanley Smith Barney LLC (2009 - September 2015) Keith M. Kelley 140 Broadway New York, NY 10005 Birth Date: August 4, 1983 Anti-Money Laundering Officer (“AMLO”) Since 2016 Vice President of BBH&Co. since February 2016; joined BBH&Co. in 2016; Director, Legal and Compliance, Morgan Stanley Smith Barney LLC (2014 – February 2016); Compliance Manager, State Street Corporation (2013 – 2014);Associate,J.P. Morgan Chase & Co. (2011 - 2013); Client Service, Manager, State Street Corporation (2010 - 2011). Suzan M. Barron 50 Post Office Square Boston, MA 02110 Birth Date: September 5, 1964 Secretary Since 2009 Senior Vice President and Senior Investor Services Counsel, BBH&Co. since 2005. Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, 1967 Assistant Treasurer Since 2011 Vice President of BBH&Co. since 2009. James D. Kerr 50 Post Office Square Boston, MA 02110 Birth Date: January 5, 1983 Assistant Secretary Since 2015 Assistant Vice President and Investor Services Assistant Counsel since 2014; joined BBH&Co. in 2013; Assistant District Attorney, Middlesex County, Massachusetts (2011 – 2013); Judicial Law Clerk, Massachusetts Court of Appeals (2010 to 2011). # All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-laws). PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. BBH TRUST BBH International Equity Fund class n shares (“BBHEX”) class i shares (“BBHLX”) SUPPLEMENT DATED APRIL 8, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 29, 2016 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. · The Officer table, presented in the “Management” section of the SAI and beginning on page 20, is hereby deleted in its entirety and replaced with the following: Name, Address and Birth Date Position(s) Held with the Trust Term of Office and Length of Time Served# Principal Occupation(s) During Past 5 Years Officers Jean-Pierre Paquin 140 Broadway New York, NY 10005 Birth Date: May 27, 1973 President and Principal Executive Officer Since 2016 Partner of BBH&Co. since 2015; joined BBH&Co. in 1996. Daniel Greifenkamp 140 Broadway New York, NY 10005 Birth Date: February 21, 1969 Vice President Since 2016 Managing Director of BBH&Co. since 2014; joined BBH&Co. in 2012; Director, Abbey Capital Ltd.(2010 – 2011). Charles H. Schreiber 140 Broadway New York, NY 10005 Birth Date: December 10, 1957 Treasurer and Principal Financial Officer Since 2007 2006-2007 with the Predecessor Trust Senior Vice President of BBH&Co. since 2001; joined BBH&Co. in 1999. Paul F. Gallagher 140 Broadway New York, NY 10005 Birth Date: June 28, 1959 Chief Compliance Officer (“CCO”) Since 2015 Senior Vice President of BBH&Co. since September 2015; Executive Director, Counsel, Morgan Stanley Smith Barney LLC (2009 - September 2015) Keith M. Kelley 140 Broadway New York, NY 10005 Birth Date: August 4, 1983 Anti-Money Laundering Officer (“AMLO”) Since 2016 Vice President of BBH&Co. since February 2016; joined BBH&Co. in 2016; Director, Legal and Compliance, Morgan Stanley Smith Barney LLC (2014 – February 2016); Compliance Manager, State Street Corporation (2013 – 2014);Associate,J.P. Morgan Chase & Co. (2011 - 2013); Client Service Manager, State Street Corporation (2010 - 2011). Suzan M. Barron 50 Post Office Square Boston, MA 02110 Birth Date: September 5, 1964 Secretary Since 2009 Senior Vice President and Senior Investor Services Counsel, BBH&Co. since 2005. Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, 1967 Assistant Treasurer Since 2011 Vice President of BBH&Co. since 2009. James D. Kerr 50 Post Office Square Boston, MA 02110 Birth Date: January 5, 1983 Assistant Secretary Since 2015 Assistant Vice President and Investor Services Assistant Counsel since 2014; joined BBH&Co. in 2013; Assistant District Attorney, Middlesex County, Massachusetts (2011 – 2013); Judicial Law Clerk, Massachusetts Court of Appeals (2010 to 2011). # All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-laws). PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. BBH TRUST BBH Limited Duration Fund class n shares (“BBBMX”) class i shares (“BBBIX”) SUPPLEMENT DATED APRIL 8, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 29, 2016 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. · The Officer table, presented in the “Management” section of the SAI and beginning on page 32, is hereby deleted in its entirety and replaced with the following: Name, Address and Birth Date Position(s) Held with the Trust Term of Office and Length of Time Served# Principal Occupation(s) During Past 5 Years Officers Jean-Pierre Paquin 140 Broadway New York, NY 10005 Birth Date: May 27, 1973 President and Principal Executive Officer Since 2016 Partner of BBH&Co. since 2015; joined BBH&Co. in 1996. Daniel Greifenkamp 140 Broadway New York, NY 10005 Birth Date: February 21, 1969 Vice President Since 2016 Managing Director of BBH&Co. since 2014; joined BBH&Co. in 2012; Director, Abbey Capital Ltd. (2010 – 2011). Charles H. Schreiber 140 Broadway New York, NY 10005 Birth Date: December 10, 1957 Treasurer and Principal Financial Officer Since 2007 2006-2007 with the Predecessor Trust Senior Vice President of BBH&Co. since 2001; joined BBH&Co. in 1999. Paul F. Gallagher 140 Broadway New York, NY 10005 Birth Date: June 28, 1959 Chief Compliance Officer (“CCO”) Since 2015 Senior Vice President of BBH&Co. since September 2015; Executive Director, Counsel, Morgan Stanley Smith Barney LLC (2009 - September 2015) Keith M. Kelley 140 Broadway New York, NY 10005 Birth Date: August 4, 1983 Anti-Money Laundering Officer (“AMLO”) Since 2016 Vice President of BBH&Co. since February 2016; joined BBH&Co. in 2016; Director, Legal and Compliance, Morgan Stanley Smith Barney LLC (2014 – February 2016); Compliance Manager, State Street Corporation (2013 – 2014);Associate,J.P. Morgan Chase & Co. (2011 - 2013); Client Service Manager, State Street Corporation (2010 - 2011). Suzan M. Barron 50 Post Office Square Boston, MA 02110 Birth Date: September 5, 1964 Secretary Since 2009 Senior Vice President and Senior Investor Services Counsel, BBH&Co. since 2005. Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, 1967 Assistant Treasurer Since 2011 Vice President of BBH&Co. since 2009. James D. Kerr 50 Post Office Square Boston, MA 02110 Birth Date: January 5, 1983 Assistant Secretary Since 2015 Assistant Vice President and Investor Services Assistant Counsel since 2014; joined BBH&Co. in 2013; Assistant District Attorney, Middlesex County, Massachusetts (2011 – 2013); Judicial Law Clerk, Massachusetts Court of Appeals (2010 to 2011). # All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-laws). PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. BBH TRUST BBH Intermediate Municipal Bond Fund class n shares (“BBINX”) class i shares (“BBIIX”) SUPPLEMENT DATED APRIL 8, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 29, 2016 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information inthe Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. · The Officer table, presented in the “Management” section of the SAI and beginning on page 37, is hereby deleted in its entirety and replaced with the following: Name, Address and Birth Date Position(s) Held with the Trust Term of Office and Length of Time Served# Principal Occupation(s) During Past 5 Years Officers Jean-Pierre Paquin 140 Broadway New York, NY 10005 Birth Date: May 27, 1973 President and Principal Executive Officer Since 2016 Partner of BBH&Co. since 2015; joined BBH&Co. in 1996. Daniel Greifenkamp 140 Broadway New York, NY 10005 Birth Date: February 21, 1969 Vice President Since 2016 Managing Director of BBH&Co. since 2014; joined BBH&Co. in 2012; Director, Abbey Capital Ltd.(2010 – 2011). Charles H. Schreiber 140 Broadway New York, NY 10005 Birth Date: December 10, 1957 Treasurer and Principal Financial Officer Since 2007 2006-2007 with the Predecessor Trust Senior Vice President of BBH&Co. since 2001; joined BBH&Co. in 1999. Paul F. Gallagher 140 Broadway New York, NY 10005 Birth Date: June 28, 1959 Chief Compliance Officer (“CCO”) Since 2015 Senior Vice President of BBH&Co. since September 2015; Executive Director, Counsel, Morgan Stanley Smith Barney LLC (2009 - September 2015) Keith M. Kelley 140 Broadway New York, NY 10005 Birth Date: August 4, 1983 Anti-Money Laundering Officer (“AMLO”) Since 2016 Vice President of BBH&Co. since February 2016; joined BBH&Co. in 2016; Director, Legal and Compliance, Morgan Stanley Smith Barney LLC (2014 – February 2016); Compliance Manager, State Street Corporation (2013 – 2014);Associate,J.P. Morgan Chase & Co. (2011 - 2013); Client Service Manager, State Street Corporation (2010 - 2011). Suzan M. Barron 50 Post Office Square Boston, MA 02110 Birth Date: September 5, 1964 Secretary Since 2009 Senior Vice President and Senior Investor Services Counsel, BBH&Co. since 2005. Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, 1967 Assistant Treasurer Since 2011 Vice President of BBH&Co. since 2009. James D. Kerr 50 Post Office Square Boston, MA 02110 Birth Date: January 5, 1983 Assistant Secretary Since 2015 Assistant Vice President and Investor Services Assistant Counsel since 2014; joined BBH&Co. in 2013; Assistant District Attorney, Middlesex County, Massachusetts (2011 – 2013); Judicial Law Clerk, Massachusetts Court of Appeals (2010 to 2011). # All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-laws). PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
